If we comprehend appellant's contention in his motion for rehearing it is that the evidence before the jury was on such close lines as that the introduction of the fact that appellant had been charged with a felony some six years prior to his trial in the instant case, might have turned the scales against him in the estimation of the jury, it being contended in the motion that appellant was wrongfully charged with the offense inquired about. There is nothing in either of the bills of exception which complain of the introduction of this testimony, shedding light upon the manner or cause of appellant's indictment for the crimes inquired about. It is shown in the bills that the cases against him were dismissed. We regret that we can not agree with appellant's contention. The testimony was receivable under the well settled rules laid down by this court. We can not vary the rules governing the reception of evidence upon the hypothesis that in one case it might be more hurtful and in another case less hurtful to the accused.
The motion for rehearing is overruled.
Overruled. *Page 357